DETAILED ACTION
This action is responsive to the application No.16/476,578 filed on 07/09/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (US 2016/0013415 A1; hereinafter ‘Ren’).
Regarding independent claim 1, Ren’s Fig. 3 and 4a-4i discloses an array substrate, comprising: 
a base substrate (01, [0050]); and
at least one pixel elements (the part of TFT (021/022/023/024), [0050, 0043 and 0055-0056]) and part of the organic electroluminescent structure (07/32/33, [0056-0059])) on one side of the base substrate (01), each of the at least one of pixel element comprises: 
a thin film transistor (TFT (021/022/023/024), [0047, 0050, 0043 and 0055-0056]), and an electroluminescence structure (07/031/032/033, [0056-0059]), wherein, the thin film transistor comprises a drain (024, [0055-0056]) and an active layer (022, [0053]);

wherein a surface (top surface of 025) of the at least one insulation (025) away from the base substrate (01) comprises a recessed portion (recessed portion on the layer 031 and 04, see Fig. 4e), and the electroluminescence structure (07/031/032/033, [0056-0059]) is in the recessed portion (see Fig 4i);
each of the at least one of pixel element comprises a light-emitting area (the portion/region forming the electroluminescence structure (07/031/032/033, see Fig. 4i), and a circuit area (the region/portion forming TFT (021/022/023/024), see Fig. 4i) adjacent to the light-emitting area (see Fig. 4i); 
wherein the thin film transistor (TFT (021/022/023/024)) is in the circuit area (the region/portion forming TFT, see Fig. 4i), and the electroluminescence structure (07/031/032/033, see Fig. 4i) is in the light-emitting area (the portion/region forming the electroluminescence structure);
the active layer (022) is between the base substrate (01) and the at least one insulation layer (025);
the drain (024) is on one side of the at least one insulation layer (025) away from the base substrate (01), and the drain (024) covers at least a portion of a sidewall of the recessed portion (see Fig. 4e-4f) for preventing light emitted by the electroluminescence structure (07/031/032/033, see Fig. 4i) from being incident (the light emitted from the top the organic electroluminescent display device, [0036-0039]) on the active layer (022).
Regarding claim 36, Ren’s Fig. 3 and 4a-4i discloses a display panel, comprising the array substrate according to claim 1 ([0044and 0061]). 
Regarding claim 37, Ren’s Fig. 3 and 4a-4i discloses a display device, comprising the display panel according to claim 36 ([0044and 0061]). 

Claims 1, 22-23, 25 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2013/0032803 A1; hereinafter ‘Moon’).
Regarding independent claim 1, Moon’s Fig. 1-4 discloses an array substrate, comprising: 
a base substrate (10, [0044]); and
at least one pixel elements (100/200, [0041-0042]) on one side of the base substrate (10), each of the at least one of pixel element which comprises: 
a thin film transistor (212/210/216s/216d, [0042]) and an electroluminescence structure (118, see Fig. 1),  wherein, the thin film transistor comprises a drain (216d) and an active layer (212, [0042]);
at least one insulation layer (17, [0046]) on one side of the base substrate (10) near the at least one of pixel element; 	
wherein a surface of the at least one insulation (17) away from the base substrate (10) comprises a recessed portion (the area where light emitting layer 100 is present), and the electroluminescence structure (118) is in the recessed portion (the area where light emitting layer 100 is present);
each of the at least one of pixel element (100/200) comprises a light-emitting area (the area of 100), and a circuit area (the area of 200) adjacent to the light-emitting area; 

the active layer (212) is between the base substrate (10) and the at least one insulation layer (17):
the drain is on one side of the at least one insulation layer (17) away from the base substrate (10), and the drain covers at least a portion of a sidewall of the recessed portion for preventing light emitted by the electroluminescence structure from being incident on the active layer (see figure 2 which shows side view of 116 on the recessed portion of 17, and figure 3 which shows 116 top view).
The preamble indicates the substrate is an “array substrate,” however, the claim specifically includes one pixel as an option, so is clearly met by Moon which shows one pixel. It is note, however, that any display needs more than one pixel to actually a display, so arguably more pixels are inherent to any display.
Regarding claim 22, Moon’s Fig. 1-4 discloses the array substrate according to claim 1, wherein
the drain covers all of the sidewall of the recessed portion (see figure 2 which shows side view of 116 on the recessed portion of 17, and figure 3 which shows 116 top view).
Regarding claim 23, Moon’s Fig. 1-4 discloses the array substrate according to claim 1, wherein 
the at least one insulation layer (17) comprises an interlayer insulation layer (131, [0075]), and the recessed portion (the area where light emitting layer 100 is present) penetrates through the interlayer insulation layer (131).
Regarding claim 25, Moon’s Fig. 1-4 discloses the array substrate according to claim 1, wherein 
the at least one insulation layer (17) comprises an interlayer insulation layer (131, [0075]) and a buffer layer (112, [0075]); 
wherein the buffer layer (112) is between the interlayer insulation (131)and the base substrate (10), and the recessed portion penetrates through the interlayer insulation (131) layer and the buffer layer(112). 
Regarding claim 36, Moon’s Fig. 1-4 discloses a display panel, comprising the array substrate according to claim 1 ([0005 and 0091]). 
Regarding claim 37, Moon’s Fig. 1-4 discloses a display device, comprising the display panel according to claim 36 ([0005 and 0091]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over by Moon (US 2013/0032803 A1; hereinafter ‘Moon’), in view of Ren (US 2016/0013415 A1; hereinafter ‘Ren’).
Regarding claim 24, Moon’s Fig. 1-4 discloses the array substrate according to claim 23, wherein, 
the electroluminescence structure (114/118/119, see Fig. 1) comprises a first electrode (114);
the first electrode (114) is on the bottom (layer 114 is forming on the bottom of surface recess portion of layer 17, see Fig. 1) of the recessed portion (the area where light emitting layer 100 is present (element 116 form on the sidewall of recess of layer 17) near the base substrate (10); and
 Moon do not explicitly disclose
the first electrode and the active layer are in a same layer and are made of the same material.
Ren’s Fig. 3 and 4a-4i discloses the first electrode (031, [0030]) and the active layer (022, [0030]) are in a same layer ([0030]) and are made of the same material (the transparent oxide semiconductor material, [0030]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Ren to teachings of Moon such as substitute the material of layer 022 and 031 (Ren Fig. 3 and 4a-4i) of Ren to the active layer 212 and electrode 114 (Moon Fig. 1) of Moon. One of ordinary skill in the art would have been motivated to make this modification in well know the transparent material is suitable material use for pixel electrode and active layer. It is obvious to save time for manufacturing and cost.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over by Moon (US 2013/0032803 A1; hereinafter ‘Moon’), in view of Kim (US 2013/0320314 A1; hereinafter ‘Kim’).
Regarding claim 25, Moon’s Fig. 1-4 discloses the array substrate according to claim 1, wherein 
the at least one insulation layer (17) comprises an interlayer insulation layer (131, [0075]) and a buffer layer (112, [0075]); 
wherein the buffer layer (112) is between the interlayer insulation (131)and the base substrate (10), and 
Moon does not explicitly discloses
the recessed portion penetrates through the interlayer insulation layer and the buffer layer. 
Kim’s Fig. 5 discloses the recessed portion (see Fig. 5) penetrates through the interlayer insulation layer (180) and the buffer layer (160). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Kim to teachings of Moon such as replace the interlayer insulation layer and the buffer layer penetrates through by the recessed portion (Kim Fig. 5) of Kim to the organic EL element (Moon Fig. 1) of Moon, that it was a known suitable alternative way of connecting to the one used by the primary reference (Moon Fig. 1) of Moon. It is note that the different if the recessed portion penetrates through the interlayer insulation layer and the buffer layer, that would have been understood the organic EL element emitter the light function equally well.
Regarding claim 26, Moon in view of Kim disclose the array substrate according to claim 25, further comprising: 
The combination of Moon and Kim to modifies the structure of organic EL element in claim 25 above. Therefore, It would have been obvious for one of ordinary skill in the art to show (any layer can be blocking the light) to be a light-shielding layer, therefore, element 3 consider as light-shielding layer, see Fig. 1 of Moon) between the buffer layer (160 of Kim) and the base substrate (10 of Moon); 
wherein an orthographic projection of the light-shielding layer (116 of Moon) on the base substrate (10 of Moon) overlaps with a part of or all of an orthographic projection of the active layer (212 of Moon) on the base substrate (10 of Moon), and the light-shielding layer is configured to prevent light from being incident on the active layer; wherein the electroluminescence structure comprises a first electrode, the first electrode is on the bottom of the recessed portion near the base substrate (see rejection of claim 1 above), and the first electrode (114 of Moon) and the light-shielding layer (116 of Moon) are in a same layer, but Moon does not show the elements 116 and 114 are made of a same material.
However, Kim discloses electrode 711 is form of a transparent conductive material. Therefore, It would have been obvious for one of ordinary skill in the art to substitute the material of layer 771 (Kim Fig. 5) of Kim to layer 116 (Moon Fig. 1) of Moon. One of ordinary skill in the art would have been motivated to make this modification in well know the transparent material is suitable material use for light-reflecting portion 116. It is obvious to save time for manufacturing and cost.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over by Moon (US 2013/0032803 A1; hereinafter ‘Moon’), in view of SHIMODA (US 2011/0062458 A1; hereinafter ‘Shimoda’).
Regarding claim 27, Moon’s Fig. 1-4 discloses the array substrate according to claim 1, but does not explicitly disclose further comprising:
an organic layer between the base substrate and the at least one insulation layer, and a light shielding structure between the organic layer and the base substrate;
wherein an orthographic projection of the light-shielding structure on the base substrate overlaps with a part of or all of an orthographic projection of the active layer on the base substrate, and the light-shielding structure is configured to prevent light from being incident on the active layer.
Shimoda’s Fig. 3-4 discloses an organic layer (5, [0062]) between the base substrate (2, [0058]) and the at least one insulation layer (32, [0075]), and a light shielding structure (4, [0059-0061 and 0069]) between the organic layer (5) and the base substrate (2);
wherein an orthographic projection (see Fig. 5) of the light-shielding structure (4) on the base substrate (2) overlaps with a part of or all of an orthographic projection of the active layer (where is the potion of channel protecting film 22b, [0094]) on the base substrate (2), and the light-shielding structure (4) is configured to prevent light from being incident on the active layer (see paragraph [0059]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Kim to teachings of Moon such as added  the layer 5 and light blocking film 4 (Shimoda Fig. 3-4) of Shimoda to between layer 11 and layer 10 (Moon Fig. 1) of Moon. One of ordinary skill in the art would have been motivated to make this modification in order prevents light from entering the transistors from the insulating substrate side. Therefore, light leaking and light degradation of the transistors can be prevented (Shimoda, [0059]).

Allowable Subject Matter
Claims 28-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 28 identified distinct feature “one of the light-shielding structure and the active layer is at a same layer as the first electrode.”
Dependent claim 29-35 are allowed by virtue of their dependency.
The closest prior art Ren (US 2016/0013415 A1; hereinafter ‘Ren’), by Moon (US 2013/0032803 A1; hereinafter ‘Moon’), Kim (US 2013/0320314 A1; hereinafter ‘Kim’), and SHIMODA (US 2011/0062458 A1; hereinafter ‘Shimoda’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/ Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             



/LONG  LE/
Examiner, Art Unit 2815